Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 11/25/2019 for application number 16/616,594. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims and certified copy of foreign priority application.
Claims 1 – 11 are presented for examination.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A multicore processor for dynamically adjusting a supply voltage and a clock frequency, which has a plurality of processor elements, wherein at least one processor core, an internal memory, a switching network and a level shifter are arranged in a voltage-variable region in each processor element, wherein a local queue memory connected to the processor core, the internal memory and the level shifter for storing processes to be processed by the processor core is arranged in the voltage variable region of the processor element”. It appears as preamble of the claim and not clear which is the body of claim. 
Claim 5 recites, “A method for dynamically adjusting a supply voltage and a clock frequency, wherein in a multicore processor having a plurality of processor elements a required supply voltage U for a processor element is selected from a number of provided supply voltages U1 , U2, ... U, , and a required clock frequency f is selected from a number of provided clock frequencies f1, f2 ... fy for a cycle of processing of a number of events by a processor core, characterized in that wherein the adjustment of the required supply voltage U and the required clock frequency f for each cycle is controlled by the processor core of the respective processor element depending on a determination of a number of events to be processed that are stored in an internal queue memory”. It appears as preamble of the claim and not clear which is the body of claim.
Claims 2 - 4 are rejected 35 U.S.C. 112, second paragraph because they incorporate the deficiency of their independent claims1 and 5. 
Because of the great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims, a rejection on the basis of prior art to be improper and has not been given.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/NITIN C PATEL/Primary Examiner, Art Unit 2186